MEMORANDUM **
Darnell Dukes, a California state prisoner, appeals pro se the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that a prison dentist was deliberately indifferent to his serious medical need. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We review summary judgment de novo. See McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir.1992), overruled on other grounds, WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir.1997) (en banc). The district court properly granted summary judgment in light of the court assigned expert dentist’s opinion that Dukes was not harmed by the delay in his treatment. See McGuckin, 974 F.2d at 1060.
AFFIRMED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.